ORDER

PER CURIAM.
Eddie Jones, movant, appeals the motion court’s judgment denying his Rule 29.15 motion and request for an evidentia-ry hearing. Movant contends the motion court erred in denying his Rule 29.15 motion without granting an evidentiary hearing because he pled factual allegations which, if proven, would warrant relief and which are not refuted by the record in that he was denied his right to effective assistance of counsel because his counsel failed to: (1) challenge the prosecutor’s peremptory strikes of five African-American veni-repersons; and (2) object to an improper argument made by the prosecutor during the state’s closing argument. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no *67error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25